Case 19-07499   Doc 41   Filed 11/25/20 Entered 11/25/20 13:34:15   Desc Main
                           Document     Page 1 of 4
Case 19-07499   Doc 41   Filed 11/25/20 Entered 11/25/20 13:34:15   Desc Main
                           Document     Page 2 of 4
Case 19-07499   Doc 41   Filed 11/25/20 Entered 11/25/20 13:34:15   Desc Main
                           Document     Page 3 of 4
Case 19-07499   Doc 41   Filed 11/25/20 Entered 11/25/20 13:34:15   Desc Main
                           Document     Page 4 of 4
